United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41250
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL WILLIAM MAYO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-641-2
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Michael William Mayo has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Mayo received a copy

of counsel’s motion but filed no response.    Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.